Pratt, J.
Although George and Elizabeth Collyer were brother and sister, the evidence shows that they dealt with each other on a business basis, and the case is, therefore, taken out of the scope of the rule invoked by appellant that transactions between relations do not give rise to the ordinary presumptions that result from business dealings.
A careful reading of the voluminous testimony shows that the conclusions of the referee are well sustained by the evidence, and we find no errors of law that have injured defendant.
Elizabeth was not a tenant in common of either the Lexington avenue or Sing Sing house, and the referee was right in charging her with the rent. The amount of rent allowed is considerably less than the testimony would .authorize.
The testimony of plaintiff admitted, upon exception by defendant, did not infringe the statute.
Personal transactions between plaintiff and decedent were not shown, and, for other purposes, the plaintiff was a competent witness.
Barnard, P. J., concurs; Dykman, J., not sitting.